DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	This communication is in response to the Appeal Brief of 12/7/2021. Accordingly, claims 1, 2, 3, 10, 12 are currently pending in the application. 

	


Allowable Subject Matter
3.         Claims 1, 2, 3, 10 and 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose the second WLAN unit being connected to a second CAN bus and including a second radio network identifier, the second radio network identifier being a reconfigurable radio network identifier to accept the fist radio network identifier of the first WLAN unit and wherein control unit data associated with the first electronic braking system and control unit data associated with the second electronic braking system are forwarded wirelessly between the first and second access points, such that vehicle data on the first CAN bus is accessible to the WLAN clients via the second WLAN unit and vehicle data on the second CAN bus is accessible to the WLAN clients via the first WLAN unit over the single visible WLAN network. It is noted that the closest prior art, Jia et al. (US 2013/0215747), in view of Shpak (US 2003/0207699), in view of Mederer et al. (US 2015/0025766) discloses a transport system including multiple routers configured to provide communication services to one or more client devices present in the transport system. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H NGO/Examiner, Art Unit 2473